          Case 4:21-cv-00349-JSW Document 63 Filed 05/28/21 Page 1 of 4




     JEAN E. WILLIAMS, Acting Assistant Attorney General
 1   SETH M. BARSKY, Section Chief
 2   MEREDITH L. FLAX, Assistant Section Chief
     MICHAEL R. EITEL, Senior Trial Attorney
 3   U.S. Department of Justice
     Environment & Natural Resources Division
 4   Wildlife & Marine Resources Section
 5   999 18th Street, South Terrace 370
     Denver, Colorado 80202
 6   Tel: 303-844-1479 / Fax: 303-844-1350
     Email: Michael.Eitel@usodj.gov
 7
     Attorneys for Federal Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
11    DEFENDERS OF WILDLIFE, et al.,
                                                       Case No. 21-cv-00344-JSW
12                  Plaintiffs,                                 21-cv-00349-JSW

13          v.                                                  21-cv-00561-JSW

14    U.S. FISH AND WILDLIFE SERVICE, et al.,          NOTICE OF FILING
                                                       ADMINISTRATIVE RECORD
15
                    Defendants.
16
      WILDEARTH GUARDIANS, et al.,
17
                    Plaintiffs,
18
            v.
19
      DEBRA HAALAND, U.S. SECRETARY OF
20    THE INTERIOR, et al.,
21                  Defendants.
22    NATURAL RESOURCES DEFENSE
      COUNCIL, INC.,
23
24                  Plaintiff

25          v.

26    UNITED STATES DEPARTMENT OF THE
      INTERIOR, et al.,
27
                    Defendants.
28

     Fed. Defs. Notice, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW         1
           Case 4:21-cv-00349-JSW Document 63 Filed 05/28/21 Page 2 of 4




 1             The U.S. Fish and Wildlife Service has compiled and certified the administrative record
 2   for the Final Rule and Notification of Petition Finding, 85 Fed. Reg. 69,778 (Nov. 3, 2020). The
 3   agency’s certification is attached as Exhibit 1, the certified index is attached as Exhibit 2, and the
 4   administrative record documents are located on an electronic database (box.com) or USB thumb
 5   drives.
 6             The parties proposed in the joint case management statement that, on or before May 28,
 7   2021, Federal Defendants would manually file (on USB flash drives or equivalent) the
 8   administrative record for the challenged agency rule. See ECF 41, 21-cv-00344-JSW, at 11-12.
 9   Federal Defendants are thus transmitting to the Clerk’s Office for filing three original copies and
10   one courtesy copy of the administrative record contained on USB flash drives. By agreement of
11   the parties, Federal Defendants are serving a copy of the administrative record on the parties by
12   electronic means (box.com file transfer), except for counsel for proposed intervenor American
13   Farm Bureau Federation, et al., who wanted to be served with a USB flash drive.
14
      DATED: May 28, 2021.                  JEAN E. WILLIAMS, Acting Assistant Attorney General
15
                                            SETH M. BARSKY, Chief
16                                          MEREDITH L. FLAX, Assistant Chief

17                                          /s/ Michael R. Eitel
                                            MICHAEL R. EITEL, Senior Trial Attorney
18                                          U.S. Department of Justice
19                                          Environment & Natural Resources Division
                                            Wildlife & Marine Resources Section
20                                          999 18th Street, South Terrace 370
                                            Denver, Colorado 80202
21                                          Tel: 303-844-1479 / Fax: 303-844-1350
22                                          Email: Michael.Eitel@usodj.gov

23                                          Attorneys for Federal Defendants
24
25
26
27
28

     Fed. Defs. Notice, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW                         2
           Case 4:21-cv-00349-JSW Document 63 Filed 05/28/21 Page 3 of 4



                                    UNITED STATES DISTRICT COURT
 1
                                   NORTHERN DISTRICT OF CALIFORNIA
 2
      DEFENDERS OF WILDLIFE, et al.,
 3                                                              Case No. 21-cv-00344-JSW
 4                   Plaintiffs,                                          21-cv-00349-JSW
             v.                                                           21-cv-00561-JSW
 5
 6    U.S. FISH AND WILDLIFE SERVICE, et al.,                   CERTIFICATE OF SERVICE

 7
                     Defendants.
 8
      WILDEARTH GUARDIANS, et al.,
 9
                     Plaintiffs,
10
             v.
11
      DEBRA HAALAND, U.S. SECRETARY OF
12    THE INTERIOR, et al.,
13                   Defendants.
14    NATURAL RESOURCES DEFENSE
      COUNCIL, INC.,
15
                     Plaintiff
16
             v.
17
18    UNITED STATES DEPARTMENT OF THE
      INTERIOR, et al.,
19
                     Defendants.
20
21          I electronically filed the foregoing with the Clerk of the Court using the CM/ECF system,

22   which will send notification of such to the attorneys of record. I also certify that I caused to be
     available via box.com download a copy of the administrative record to the following:
23
24          For Defenders of Wildlife, et al., Plaintiffs:
            Linda Hunsinger, lhunsinger@earthjustice.org
25
            For NRDC Plaintiffs:
26          Jared Knicley, jknicley@nrdc.org
27          Frank Sturges, fsturges@nrdc.org
            For WildEarth Guardians, et al., Plaintiffs:
28

     Fed. Defs. Notice, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW                         3
           Case 4:21-cv-00349-JSW Document 63 Filed 05/28/21 Page 4 of 4



             Kelly Nokes, nokes@westernlaw.org
 1
             John Mellgren, nokes@westernlaw.org
 2           For Defendant-Intervenors (or proposed):
 3           Jeremy Clare, jclare@safariclub.org
             Regina Lennox, rlennox@safariclub.org
 4
             Stanford H. Atwood, Jr., stanford@atwoodlaw.net
 5           Hadan W Hatch, hhatch@nrahq.org
 6           Michael T Jean, mjean@nrahq.org
 7           George Richard Pitts, gpitts@bhb.com

 8
 9          I certify that I caused a copy of the administrative record located on USB thumb drive to

10   be sent to:
11          Karma Barsam Brown
12          Hunton Andrews Kurth LLP
            2200 Pennsylvania Avenue, N.W.
13          Washington, DC 20037
            202-955-1893
14          Email: kbbrown@huntonak.com
15
                                                          /s/ Michael R. Eitel
16                                                        MICHAEL R. EITEL
17
18
19
20
21
22
23
24
25
26
27
28

     Fed. Defs. Notice, 21-cv-00344-JSW, 21-cv-00349-JSW, 21-cv-00561-JSW                      4
